Case 2:21-cv-00280-PBT Document1 Filed 01/21/21 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VIRGINIA ROONEY and
THOMAS BRAMANTE, W/H
6007 Hegerman Street
Philadelphia, Pennsylvania 19135

Vv. : NO.
MAVIS TIRE SUPPLY LLC

6301 Frankford Avenue
Philadelphia, Pennsylvania 19135

 

and : COMPLAINT AND JURY DEMAND
MAVIS TIRE NY LLC
358 Saw Mill River Road
Millwood, New York 10546-1051
CIVIL ACTION COMPLAINT
THE PARTIES

1. Plaintiffs, Virginia Rooney and Thomas Bramante, w/h, are adult individuals and
citizens and residents of the Commonwealth of Pennsylvania, who reside at 6007 Hegerman Street,
Philadelphia, Pennsylvania 19135.

2. Defendant, Mavis Tire Supply LLC, is a business limited liability corporation,
registered as a corporate citizen and resident of the State of Delaware, authorized to do business
and regularly conducting business in the Commonwealth of Pennsylvania, with its principal place
of business located at 358 Saw Mill River Road, Millwood, New York and retail business location
as captioned.

3. Defendant, Mavis Tire NY LLC, is a business limited liability corporation, registered

as a corporate citizen and resident of the State of Delaware, authorized to do business and regularly
Case 2:21-cv-00280-PBT Document1 Filed 01/21/21 Page 2 of 10

conducting business in the Commonwealth of Pennsylvania, with its principal place of business
located at 358 Saw Mill River Road, Millwood, New York and retail business location as captioned

4. All of the below-described acts or omissions were done jointly and/or severally by
Defendants by and through their agents, servants, workman and/or employees acting within the
scope of such agency and in furtherance of the Defendants’ business.

JURISDICTION

5. This Court has jurisdiction over this matter pursuant to 28 U.S.C. 1331 in that “the
District Courts shall have original jurisdiction of all civil actions arising under the Constitution,
laws or treaties of the United States” and 28 U.S.C. 1332(a)(1) in that “the matter in controversy
exceeds the sum or value of $75,000.00, exclusive of interest and costs, and is between citizens of
different States”.

6. | Venue over this action is appropriate in this matter pursuant to 28 U.S.C. 1391(a)(2),
in the Eastern District of Pennsylvania in that: - it is where a substantial part of the events or
omissions given rise to the claim occurred as well as 1391(b)(3) in that some or all of the
Defendants are subject to personal jurisdiction here.

FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

7. At all times relevant hereto, Plaintiffs owned a 2018 Ford Escape (hereinafter
“Ford”), purchased new from an authorized Ford dealership, with a VIN number of
IFMCU9GD4JUA77961.

8. At all times prior to August 23, 2020, said Ford vehicle was in good working order

to the best of Plaintiffs’ belief and knowledge and covered under a manufacturer’s warranty.
Case 2:21-cv-00280-PBT Document1 Filed 01/21/21 Page 3 of 10

9. Onor about August 23, 2020, Plaintiffs took said Ford to Defendants for a routine oil
change, something Defendants perform on a routine, daily basis and represent and advertise to the
general public that Defendants are capable of doing in a good and workmanlike manner.

10. On said date, Defendants did, in fact, perform an oil change on said Ford and in
return, Plaintiffs paid the sums demanded by Defendants for such products and services.

11. Onor about October 13, 2020, said Ford suffered catastrophic breakdown while being
used for its designed and intended use, as a direct result of the negligence, recklessness and
deficient workmanship of Defendants, to wit, the oil filter installed by Defendants became
dislodged which allowed all of the engine oil to leak out of the Ford while in use, causing the
engine to seize, rendering the Ford unusable and unfit for its intended purpose.

12. Asaresult of the above, Plaintiffs had said Ford towed to the local authorized Ford
dealership who diagnosed a complete engine failure as a direct result of the aforesaid acts,
requiring a replacement of same at a cost of $6,384.96.

13. Plaintiffs immediately contacted and notified Defendants herein of same and
communicated over time with Defendants’ local representative, Stacy Stipanovic, Regional
Training Manager for Mavis Tire; Defendants, via Ms. Stipanovic, have refused to pay for same.

14. Defendants acknowledged and admitted to the negligence and wrongdoing but only
offered to repair the Ford with a used engine from a wrecked vehicle which would void Plaintiffs
current, in-force, factory warranty on said Ford as well as diminish the value of the Ford which is
only 2 years old. Furthermore, Defendants would only make such repairs if its own mechanics did
the work; Defendants refused to pay for or permit the authorized Ford dealership to install the new

engine needed. Suffice to say, Plaintiffs refused same.
Case 2:21-cv-00280-PBT Document1 Filed 01/21/21 Page 4 of 10

15. Asa result of the conversations, Defendants tried to coerce Plaintiffs into the above
resolution, to the great detriment and loss of Plaintiffs and in violation of well-settled consumer
protection laws, both State and Federal.

16. As a retail provider of automotive goods and services to the public, at large,
Defendants are bound by both State and Federal law and owe all duties and responsibilities in
connection with same to Plaintiffs who are “consumers” in this matter.

17. Defendants have breached all duties owed to Plaintiffs for which Plaintiffs have
suffered great financial loss, aggravation, stress and hardship for which Defendants are responsible
for payment to Plaintiffs. Plaintiffs have lost total use of said Ford since October 13, 2020.

18. Defendants hold themselves out to the public as an automotive repair service and
goods business for which Defendants owe express and implied warranties to Plaintiffs.

19. As a direct result of the actions of the Defendants, said Ford cannot be used for its
intended purpose, poses a danger if used and renders the vehicle worthless and a total loss.

20. At this juncture, the vehicle has been out of service, due to Defendants’ acts, for a
cumulative total of over 30 days.

21. Defendants are in breach of their own warranty agreement as well as warranties by
operation of law.

22. Plaintiff is financially damaged due to Defendants’ failure to comply with its
warranties which failures Plaintiff believes have been negligent, wanton, reckless and intentional.

23. Plaintiffs seek relief for all losses due to the aforementioned and hereafter mentioned

acts of Defendants, in addition to attorney fees and court costs.
Case 2:21-cv-00280-PBT Document1 Filed 01/21/21 Page 5 of 10

COUNT I
MAGNUSSON MOSS WARRANTY ACT
PLAINTIFFS V. ALL DEFENDANTS

24. Plaintiffs hereby incorporates all facts and allegations set forth in this Complaint by
reference as if fully set forth at length herein.

25. Plaintiffs are a “Consumer” as defined by 15 U.S.C. § 2301(3).

26. Defendant is a “Warrantor” as defined by 15 U.S.C. §2301(5).

27. The purpose for which Plaintiff uses the Ford is personal, family, and household use.

28. By the terms of the express and implied warranties referred to in this Complaint,
Defendant agreed to perform effective repairs in a workmanlike manner.

29. Defendants have made zero attempts to comply with the terms of its warranty.

30. Asa direct and proximate result of Defendants’ failure to comply with the implied or
express warranties, Plaintiff has suffered damages and, in accordance with 15 U.S.C. §2310(d)(1),
Plaintiff is entitled to bring suit for such damages and other legal and equitable relief.

31. Section 15 U.S.C. §2310(d)(1) provides:

If a consumer finally prevails on an action brought under paragraph
(1) of this subsection, he may be allowed by the court to recover as
part of the judgement a sum equal to the amount of aggregate
amount of costs and expenses (including attorney fees based upon
the actual time expended), determined by the court to have been
reasonably incurred by the Plaintiff for, or in connection with the
commencement and prosecution of such action, unless the court, in
its discretion shall determine that such an award of attorney’s fees
would be inappropriate.

32. Plaintiff avers that upon successfully prevailing upon the Magnuson-Moss claim
herein, all attorney fees are recoverable and are demanded against Defendant.

WHEREFORE, Plaintiff respectfully demands judgment against Defendants in an equal

amount equal to the contract price of the subject vehicle, plus all collateral charges and attorney
Case 2:21-cv-00280-PBT Document1 Filed 01/21/21 Page 6 of 10

fees, and all other damages provided by law, including treble damages, in an amount greater than
Seventy-Five Thousand Dollars ($75,000.00).
COUNT II
UNIFORM COMMERCIAL CODE
PLAINTIFFS V. ALL DEFENDANTS

33. Plaintiffs hereby incorporate all facts and allegations set forth in this Complaint by
reference as if fully set forth at length herein.

34. The failure of Defendants to act constitutes a breach of contractual and statutory
obligations of Defendants, including but not limited to the following:

a. Breach of Express and/or Implied Warranty;
b. Breach of Contract;
c. Breach of Duty of Good Faith;

35. At the time of purchasing the goods and services and at all times subsequent thereto,
Plaintiffs justifiably relied upon Defendants’ warranties to their detriment and loss.

36. Plaintiffs have incurred damages as a direct and proximate result of the breach and
failure of Defendants to honor its warranties.

37. Such damages include, but are not limited to, the purchase price of the goods and
services plus all collateral charges, including attorney fees and costs, as well as other expenses,
the full extent of which are not yet known.

WHEREFORE, Plaintiffs respectfully demand judgment against the Defendants, in an
amount equal to the purchase price of the subject vehicle, plus all collateral charges and attorney

fees, including all damages not yet ascertainable, treble damages and punitive damages, all as

provided by law.
Case 2:21-cv-00280-PBT Document1 Filed 01/21/21 Page 7 of 10

COUNT III
PENNSYLVANIA UNFAIR TRADE PRACTICES AND
CONSUMER PROTECTION LAW
PLAINTIFFS V. ALL DEFENDANTS

38. Plaintiffs hereby incorporate all facts and allegations set forth in this Complaint by
reference as if fully set forth at length herein.

39. Plaintiffs are a “Person” as defined by 73 P.S. §2012(2).

40. Defendants are a “Person” as defined by 73. P.S. §2012(2).

41. The Pennsylvania Unfair Trade Practices and Consumer Protection Act, 73 P.S.
§201-2(4), defines “unfair or deceptive acts or practices” to include, but not limited to the

following:

(vii). Representing that goods or services are of a particular standard, quality or
grade, or that goods are of a particular style or model, if they are of another;

(xiv). Failing to comply with the terms of any written guarantee or warranty given
to the byer at, prior to, or after a contract purchase of good or services is made;

(xv). Knowingly misrepresenting that services, replacements or repairs are needed
if they are not needed;

xvi). Making repairs, improvements or replacements on tangible, real or personal
p ep p
property of a nature or quality inferior to or below the standard of that agreed

to in writing;

(xvii). Engaging in any other fraudulent or deceptive conduct which creates a
likelihood of confusion or of misunderstanding.

42. Plaintiff believes, and therefore avers, that Defendants’ conduct falls within the
aforementioned definition of “unfair or deceptive acts or practices.” Furthermore, Defendants’
actions constitute otherwise reckless, wanton, or willful conduct which is prohibited by the Statute.

43. Section 201-9.2(a) of the Statute provides for private causes of action for any person

“who purchases or leases goods or services primarily for personal, family household purposes.”
Case 2:21-cv-00280-PBT Document1 Filed 01/21/21 Page 8 of 10

The Statute authorizes the Court, in its discretion, to award up to three (3) times the actual damages
sustained for violations.

44, Plaintiff believes and avers, that Defendants’ conduct in the sale and failed servicing
of the Ford violates the Statute and rules and regulations promulgated thereunder.

WHEREFORE, Plaintiffrespectfully demands judgment against Defendants in an amount
in excess of Seventy-Five Thousand Dollars ($75,000.00) together with all collateral charges,
attorney fees, and costs of suit, treble and punitive damages.

COUNT IV
DIMINUTION OF VALUE
PLAINTIFFS V. ALL DEFENDANTS

45. Plaintiffs hereby incorporate all facts and allegations set forth in this Complaint by
reference as if fully set forth at length herein.

46. Companies and organizations such as the National Insurance Crime Bureau,
autoDNA, CarFax, AutoCheck and the like provide lookup tools to consumers and car dealers to
help them determine if an automobile has been stolen or has a history of repairs. While the tools

help consumers looking for a used vehicle, they work against used car owners seeking to sell their
automobiles. As a direct result of the actions of Defendants, Plaintiffs have suffered:
a. Immediate diminished value - the immediate loss of value;
b. Inherent diminished value - damage implies the vehicle’s loss of appeal when
compared to an identical automobile with no damage.
c. Repair-related diminished value - diminished value if the repairer fails to
completely repair your vehicle or does a poor job in restoring it to its pre-

accident state or uses subpar or non-original parts.
Case 2:21-cv-00280-PBT Document1 Filed 01/21/21 Page 9 of 10

COUNT V
FRAUD, MISREPRESENTATION & DECEIT
PLAINTIFFS V. ALL DEFENDANTS

47. Plaintiffs hereby incorporate all facts and allegations set forth in this Complaint by
reference as if fully set forth at length herein.

48. Without reiterating all of the well-pled facts, above-stated, Defendants have/are
attempting to coerce Plaintiffs into making repairs, improvements or replacements on tangible,
real or personal property, of a nature or quality inferior to or below the standard of the condition
of the Ford prior to August 23, 2020 which Defendants know will diminish or void the value,
operation, warranty and reliability of the Ford.

COUNT VI
NEGLIGENCE
PLAINTIFFS V. ALL DEFENDANTS

49. Plaintiffs hereby incorporate all facts and allegations set forth in this Complaint by
reference as if fully set forth at length herein.

50. The injuries sustained resulted solely from the negligence and carelessness of the
Defendants, and was due, in no manner whatsoever, to any act or failure to act on the part of the
Plaintiffs.

51. The aforesaid incident was caused solely by reason of the negligence and carelessness
of the Defendants, jointly and/or severally, and in addition to the aforementioned, consisted of the
following:

a. Failing to use the highest degree of skill in the repair of a motor vehicle;

b. Failing to properly train, supervise and oversee its employees and mechanics;

c. Failing to exercise due care, skill and caution under the circumstances;
Case 2:21-cv-00280-PBT Document1 Filed 01/21/21 Page 10 of 10

d. Failing to warn Plaintiffs that utilizing Defendants services may/will cause
Plaintiffs great financial harm;
e. Failing to provide Plaintiffs with the goods and services for which they paid good
and valuable consideration;
f. | Such other acts or failures to act as shall be revealed through the course of
discovery.
WHEREFORE, Plaintiff respectfully demands judgment against Defendants in an amount
in excess of Seventy-Five Thousand Dollars ($75,000.00), together with compensatory damages,
punitive damages, interest, costs of suit, attorney’s fees, and any other damages allowed by law.

JURY DEMAND
Plaintiff herein demands a jury trial.

TABAKINWOLEFE, LL

BY: Jie :

BRAD S. TABAKIN, ESQUIRE
Plymouth Greene Office Campus
1000 Germantown Pike, B-3
Plymouth Meeting, PA 19462

P: 215-525-1616

F: 215-525-5858
brad@twlegal.net
